DUFO'UR, J.
This suit is the result of a disagreement between neighbors, and the petitioner charges the defendant and his family with the commission of multitudinous sins. The making of fires every day and burning of refuse, causing inconvenience to plaintiffs and injury to t'heir property', the throwing of bricks and use of opprobrious epithets are among the offences for which damages are sought and against the future commission of which an injunction is demanded.
The testimony of the plaintiff reeks with animus and wild exaggeration; she was a school teacher, absent from home almost daily, from eight to five, and hence could not. have been much disturbed. The fires were made once or twice a week for laundry purposes, not only by defendant’s -wife but the other neighbors as well; smoke was caused by the factories and railroad trains in the vicinity. Only once, on Thanksgiving day, did defendant burn “feathers and trash” while preparing the holiday dinner., Miss O’Brien admits that she never complained to defendant about tíre fires. Though she vehemently charges Mrs. Williams with frequently abusing her, it is shown by other parties who were frequently at the latter’s residence that they never heard her address Miss O'Brien improperly. A boy of eight also figures as an offender, throwing bricks and “drumming on the fence.”
The judge of the lower Court heard and saw the witnesses and rejected the plaintiff’s complaints as unworthy of serious consideration. Courts of justice deal with real and not imaginary grievances, and should discourage frivolous litigation based *13on empty trifles unduly magnified by the imagination of litigants.
November 14, 1904.
Judgment affirmed.